Citation Nr: 1035346	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-35 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, and if so, whether service connection warranted.  

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to a rating in excess of 10 percent for service-
connected renal calculi.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 
1975.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the undersigned 
sitting at the RO in Waco, Texas.  A transcript of that hearing 
has been associated with the claims file.

The Board observes that the RO also denied the Veteran's claim 
for service connection for allergic rhinitis in the July 2006 
rating decision.  The Veteran timely appealed that denial issue, 
but, during the pendency of his appeal, the RO issued a November 
2008 rating decision that granted service connection for allergic 
rhinitis.  Where a claim for service connection is granted during 
the pendency of an appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date assigned 
for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As the Veteran has not filed a second NOD contesting 
either the compensation level or effective date, this issue is no 
longer on appeal and is not reflected on the title page of this 
decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
disability, a knee disability, and entitlement to a disability 
rating in excess of 10 percent for renal calculi are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1975, the RO denied the Veteran's claim of 
entitlement to service connection for a back disability; he did 
not timely appeal this decision.

2.  The additional evidence received since the time of the April 
1975 rating decision is neither cumulative or redundant, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received to reopen the claim of entitlement to service 
connection for a back disability is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefit sought with respect to 
the issue on appeal that is herein decided, there is no prejudice 
to the Veteran under VA's duties to notify and assist.  As such, 
any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

The Veteran is seeking service connection for a back disability.  
The RO denied entitlement to service connection for a back 
disability in an April 1975 rating decision.  The Veteran was 
notified of this decision and he did not perfect an appeal.  The 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In March 2006, the Veteran submitted a statement to VA indicating 
that he wished to reopen his claim for service connection for a 
back disability.  In July 2006, May 2008, and November 2009 
rating decisions, the RO declined to reopen the claim, finding 
that new and material evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence of record at the time of the final 1975 rating 
decision consisted of the Veteran's service treatment records, VA 
treatment records, and reports from a VA examination conducted in 
April 1975.  

The service treatment records reflect that the Veteran received 
an x-ray of his thoracic and lumbar spines in March 1958 due to 
complaints of pain.  The x-rays revealed no evidence of 
pathological changes in either spinal area.  In December 1968, 
the Veteran experienced an episode of torticollis upon waking and 
was prescribed treatment of intermittent cervical traction.  In 
June 1959, while the Veteran was on an authorized pass, he was 
involved in a motor vehicle accident.  Service treatment records 
reflect that, as a result of the accident, he complained of neck 
and mid-thoracic back pain; an x-ray showed no evidence of 
fracture or other abnormaility and the Veteran was diagnosed with 
lumbosacral muscle strain.

Post-service treatment records include a March 1975 x-ray of the 
back that showed satisfactory alignment and curvature of the 
lumbosacral spine with well maintained vertebral bodies and 
intervertebral disc space widths; the x-ray was noted to be 
"essentially negative."  An April 1975 VA examiner noted the 
Veteran's history of a back injury and his complaints of periodic 
low back discomfort, but observed that x-rays of the spine had 
been negative and did not diagnose any back condition.

In 1975, the RO denied the Veteran's claim on the basis that no 
residuals of a back injury were found upon examination.

Evidence submitted since the 1975 RO denial includes the 
following records:  a June 1991 private MRI report showing an 
anterior compression fracture at T12 with multi-level thoracic 
disc degeneration; a July 1991 CT scan showing central 
compression of T12 and degenerative changes; a May 2006 VA x-ray 
showing old compression at T12; an October 2006 private MRI 
report showing lumbar hypertrophic change and a slight wedging of 
the anterior T12 margin noted to probably be due to chronic 
compression; a private treatment note dated November 2006 showing 
that the Veteran reported an in-service motor vehicle accident 
and an in-service fall from a plane and that x-ray showed 
spondylolisthesis at L4/L5 and an old compression fracture at 
T12; an October 2006 x-ray report showing no evidence of 
fracture, but revealing osteoarthritis of the lower thoracic 
spine; and a July 2007 private abdominal x-ray showing 
degenerative changes in the lumbar spine.

The Veteran was afforded a VA examination in January 2008.  The 
examiner noted that the claims file was not available for review, 
but examined the Veteran and diagnosed myofacial lumbar syndrome 
and a T12 compression fracture.  The claims file was provided to 
the examiner in February 2008 and he opined that, as there was no 
documentation of an in-service fall from a plane, the Veteran's 
current back disability was likely not related to service, but to 
obesity and the natural aging process.  

In April 2008, the Veteran received an examination for a claimed 
cervical disability and the examiner ordered a spinal x-ray 
series showing a degenerative C6/C7 disc, a normal thoracic 
spine, and old compression of T12; the cervical condition was 
attributed to chronic degenerative changes associated with aging.

The Veteran submitted an August 2007 private medical opinion 
stating that the residuals of a T12 compression fracture were 
likely caused, or contributed to, by the June 1959 in-service 
injury.  An October 2008 private medical opinion from another 
physician is also of record and states that the Veteran's current 
lumbosacral strain and residuals of T12 compression fracture were 
likely caused by his 1959 in-service motor vehicle  accident.

All of the evidence submitted subsequent to the 1975 rating 
decision was not previously before agency decisionmakers and thus 
is new.  Moreover, it relates to an unestablished fact necessary 
to substantiate the claim, namely, the existence of a current 
disability.  Further, the private medical opinions submitted by 
the Veteran also relate to a nexus between current disabilities 
and service.  These evidentiary submissions raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
criteria under 38 C.F.R. § 3.156(a) have been met and the claim 
is therefore reopened.


ORDER

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a back 
disability is granted.




REMAND

The Veteran seeks service connection for a back disability and 
bilateral knee disabilities.  He also seeks a disability rating 
in excess of 10 percent for service-connected nephrolithiasis.  
The Board's review of the claims file reveals that additional 
RO/AMC action on these claims is warranted.


Back disability

The claims file reflects that the Veteran received a VA 
examination for his claimed back disability in January 2008.  The 
diagnosis was myofacial lumbar syndrome and a T12 compression 
fracture.  The examiner stated that he could not render an 
etiological opinion because the claims file was not available for 
review.  Upon reviewing the claims file in February 2008, the 
examiner opined that any current disability was not related to 
service because there was no documented back injury in service as 
the result of a fall from an aircraft.  The examiner did not 
discuss the in-service motor vehicle accident.  The private 
medical opinions dated in August 2007 and October 2008 correlate 
the Veteran's current back disabilities to his in-service 
experiences, but they do not reflect thorough review of his 
service medical records.  

An adequate medical opinion is one that takes into consideration 
the Veteran's medical history.  D'Aries v. Peake, 22 Vet. App. 
97, 104 (2008).  As none of the medical opinions currently of 
record address all the theories of entitlement raised by the 
Veteran, as well as discuss the pertinent medical records, the 
Board finds that another opinion is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Bilateral knee disabilities

The Veteran contends that he currently experiences bilateral knee 
disabilities as the cumulative result of his service in the Air 
Force.  Service treatment records show that he reported 
experiencing right knee pain in February and March 1957, March 
1959, and November 1974.  He reported bilateral knee pain in 
January 1968.  Multiple scans of the knees were conducted, but 
the results were normal.

He was afforded a VA examination in January 2008.  Although the 
Veteran claimed entitlement to service connection for a bilateral 
knee disability and his service treatment records reflect a 
complaint of bilateral knee pain, the examiner only examined his 
right knee.  Further, the examiner noted that the Veteran had a 
meniscectomy of the right knee when the medical records show a 
left knee meniscectomy in 2002.  The examiner did not provide an 
opinion as to etiology of the current left knee disability.  
Accordingly, a remand for the purpose of obtaining another 
medical opinion regarding whether the Veteran's claimed bilateral 
knee disability is etiologically related to service is warranted.  
VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. §§ 
4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").

Further, the Veteran testified in July 2010 that a private 
physician, Dr. Anderson, authored a medical opinion correlating 
current bilateral knee disabilities with his time in service.  
The Board has reviewed the claims file and, although finding 
treatment records from Dr. Anderson, including the report of the 
July 2002 meniscotomy, did not find the medical opinion mentioned 
by the Veteran.  As the hearing transcript clearly reflects that 
the Veteran believed this opinion had already been submitted, 
while this case is in remand status, the RO/AMC must assist the 
Veteran in gathering that opinion and any other outstanding 
private records.



Renal Calculi

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran was afforded a VA examination for his service-
connected renal calculi in January 2008.  The examiner described 
the disability as stable and noted that the Veteran has episodes 
of kidney stones with no residuals.  However, the Veteran 
testified in July 2010 that he had received emergency treatment 
at Presbyterian Hospital and Denton Regional Hospital for his 
nephrolithiasis in the past two (2) years and was receiving on-
going private treatment from Dr. McBride.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the renal calculi.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The RO/AMC should also contact the Veteran by letter and request 
that he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain the identified 
pertinent private treatment records.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  The Veteran must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file - to 
specifically include, but not limited to, 
any pertinent medical opinions from Dr. 
Anderson; records of treatment after August 
2007 by Dr. McBride; and records of 
emergency treatment from Presbyterian 
Hospital and Denton Regional Hospital.  If 
VA is unsuccessful in obtaining any 
identified additional records, the record 
should so indicate and the Veteran must be 
informed of the negative search and 
provided an opportunity to submit copies 
thereof.

2.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
claimed back and bilateral knee 
disabilities.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner in connection 
with the examination.  

Regarding examination of the knees, the 
examiner should report all current 
diagnoses.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current left and/or right 
knee disability had its clinical onset 
during active service or is related to 
service.  The examiner should comment on 
the significance of the in-service 
complaints of knee pain (with swelling and 
giving way) and the Veteran's claim that he 
experiences current knee disabilities due 
to the cumulative physical stress of his 
active duty service.  

Regarding examination of the back, the 
examiner should report all current 
diagnoses.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current back disability had 
its clinical onset during active service or 
is related to service.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
back disability is the likely result of the 
1959 motor vehicle accident, the reported 
fall from an aircraft, and in-service 
complaints of torticollis and cervical and 
thoracic pain.  

A rationale must be provided for all 
findings and conclusions.  The examiner 
should identify and explain the medical 
basis for the opinion, identify the 
pertinent evidence of record, and include 
any applicable medical treatises 
referenced.  If the examiner is unable to 
render an opinion without resort to 
speculation, the examiner should explain 
why and so state. 

3.  The RO/AMC should schedule the Veteran 
for a VA genitourinary examination to 
determine the current severity of the 
service-connected renal calculi.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in connection with the 
examination.    

The examiner must evaluate the current 
severity of the disability and address the 
Veteran's contention that the disability 
has worsened and discuss the treatment 
records from Dr. McBride and any pertinent 
incidences of emergency treatment.  

The examiner should identify all pertinent 
symptomatology and its severity.  The 
examiner should indicate whether there is 
recurrent stone formation requiring one or 
more of the following: (1) diet therapy; 
(2) drug therapy; or (3) invasive or non-
invasive procedures more than two times per 
year.  The examiner should indicate whether 
there are frequent attacks of colic 
requiring catheter drainage, infection, 
and/or kidney impairment. 

4.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Veteran's claims.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


